Citation Nr: 0639639	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-40 134	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for an ankle fracture and 
leg swelling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In April 2006, after he was advised that his case had been 
forwarded to the Board, the veteran submitted additional 
evidence without an accompanying waiver of RO consideration.  
He submitted his wife's statement that she had been married 
to him for 40 years and that he had experienced swollen 
ankles ever since she had known him and that he continued to 
have a problem with swollen ankles.  Although the statement 
is relevant to this appeal, it is cumulative of other 
statement evidence previously provided by the veteran, and 
since the RO and the Board acknowledge and have considered 
the lay statements indicating the veteran had ankle problems 
since his discharge from service, the submitted evidence will 
therefore not be considered by the Board in adjudicating this 
claim.  See 38 C.F.R. § 20.1304 (2006).

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Objective indications of current residuals of a fractured 
ankle or leg swelling are not shown.


CONCLUSION OF LAW

Residuals of an ankle fracture, to include leg swelling, were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a June 2003 letter, the RO provided 
the veteran with notice regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claim.  The 
December 2003 rating decision denied service connection for a 
fractured ankle and swelling in the leg.  Thus, the Board 
concludes that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the 
claim prior to the initial decision.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to this claim.  

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or for effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  The Board notes that, with the 
exception of the veteran's September 1956 separation 
examination report, his service medical records are not on 
file.  The United States Court of Appeals for Veteran's 
Claims (Court) has held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the instant case, 
the National Personnel Records Center (NPRC) has verified 
that there are no additional service medical records 
available for this veteran.  Moreover, the veteran has also 
indicated that he has been unable to secure his service 
medical records after contacting both NPRC and the base 
hospital where he allegedly received treatment.  Private 
medical records are also in the claims file.  VA is not on 
notice of any evidence needed to decide the claim which has 
not been obtained and the veteran has indicated that he has 
no further evidence to submit.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran alleges that he fractured his ankle during basic 
training and that he continues to experience pain and 
swelling in his ankle since the time of the injury.  He has 
submitted statements from his sister and a god-brother 
indicating that they were aware that the veteran had broken 
his ankle in service and that after his discharge they 
observed his leg would swell and/or that he walked with a 
limp.

Initially, as noted above, when a veteran's service medical 
records are unavailable, VA's duty to assist, and the Board's 
duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)), are 
heightened.  O'Hare v. Derwinski, supra.; see also Moore 
(Howard) v. Derwinski. 1 Vet. App. 401, 404 (1991).  The 
Board observes that the only available service medical 
record, the September 1956 separation examination report 
indicates that clinical evaluation of the veteran's lower 
extremities and feet was normal.  VA requested the veteran 
submit evidence of a current disability by a letter dated in 
June 2003.  However, he has not submitted any medical 
evidence of a current diagnosed leg disorder or residuals of 
an ankle fracture or indicated that any such evidence is 
available.  In fact, the veteran has stated that he has not 
sought treatment for his complaints.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

In this respect, the Board observes that the veteran is 
competent to describe the in-service injury he experienced.  
However, as a lay person, not trained or educated in 
medicine, he is not competent to offer an opinion as to 
whether he currently has any residual of an inservice ankle 
injury.  Likewise, those who have submitted written 
statements on his behalf are not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board cannot 
assign any weight to the veteran's or the submitted written 
lay assertions of current residuals of a fractured ankle and 
leg swelling.  Therefore, the Board determines that the 
preponderance of the evidence is against service connection 
for an ankle fracture and leg swelling.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.


ORDER

Service connection for an ankle fracture and leg swelling is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


